Hisoook, J.
(dissenting):
I dissent. The trial justice was duly requested by the defendant’s counsel to charge “ That if the defendant made frequent and careful inspection of the work, as testified by defendant’s witnesses, and if the bank appeared safe, and showed no danger of falling, then the defendant is not liable; ” and again, “ That in determining that the place was safe to work in the defendant was justified in relying upon its appearance of safety, and the fact that the bank' had stood for about a week without falling; ” and again, “ That if -the jury find that the earth was hard and solid, and showed no-cracks or signs of falling, and had stood there for days, and was-thereafter duly inspected, the defendant was not negligent.” Each of the requests to so charge was refused, and I think thereby error was- committed which was not avoided or cured by other portions of the charge.